Matter of Wooldridge v Carro (2016 NY Slip Op 06265)





Matter of Wooldridge v Carro


2016 NY Slip Op 06265


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1773 2623/15 -2979

[*1]In re Alex Wooldridge, Petitioner,
vHon. Gregory Carro, etc., et al., Respondents.


Seymour W. James, Jr., The Legal Aid Society, New York (Rachel Black and Allison Lewis of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Gregory Carro, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Charles Kee of counsel), for New York District Attorney, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: SEPTEMBER 29, 2016
CLERK